DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-17 and 19-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/2022.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 8/3/2022, with respect to the rejection of Claim 1 under 35 U.S.C. 102 has been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.  The Examiner agrees with the argument that Comb (US20150266237A1) does not teach an unsupported portion on previous layers.  Combs instead teaches a support material is placed in portions where there is a void in build material to form a composite product (Fig. 3, items 64p, 64s; Fig. 4, item 74; [0052, 0058]).
However, upon further consideration, a new ground of rejection is made with Mark (US20140328963A1) in the Claim Rejections - 35 USC § 102 section below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark (US20140328963A1).
With respect to claim 1, the prior art of Mark teaches a method of additive manufacturing utilizing a selective deposition-based process [0154], the method comprising: conveying, by a driving roller (Fig. 8, item 40; [0145]), a layer of material to previously built layers of material (Fig. 8, item 44; [0154]).  Mark illustrates the material to be deposited can keep the same configuration through the conduit nozzle (Fig. 6B, item 200; [0144]).  The method further comprises determining whether at least one of the conveyed layer of material and a top previously built layer of material contains an unsupported portion, and selectively cooling that portion to prevent sag [0153, 0154].  Mark teaches when at least one of the conveyed layer of material and the top previously built layer of material contains an unsupported portion, using a first set of steps to transfer the conveyed layer of material to the top previously built layer of material [0153; 0154]; and when neither of the conveyed layer of material and the top previously built layer of material contains an unsupported portion, using a second set of steps to transfer the conveyed layer of material to the top previously built layer of material [0101, 0117].  
 
Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 2-4, the prior art fails to teach the first set of steps comprises heating at least a portion of the conveyed layer of material to fuse the portion as the conveyed layer of material is conveyed to the previously built layers and the second set of steps lack the step of heating at least a portion of the conveyed layer to fuse the portion.  Mark teaches the first set of steps comprises selectively cooling the unsupported portion to prevent sag [0153, 0154].
Regarding claims 5 and 6, the prior art fails to teach heating or not heating an entire previously built layer depending upon whether the next conveyed layer is unsupported or not, in combination with other limitations of the independent claim. 
Regarding claim 7, the prior art fails to teach first and second air flows across transferred layers.
Regarding claims 8-10, the prior art fails to teach a layer with a first thickness and a second thickness and pressing the second portion with the second thickness during transfer of the conveyed layer of material onto the top previously built layer so that material extends over an edge of the top previously built layer to thereby form a shelf in the conveyed layer, in combination with the other limitations of the claim. 
Regarding claims 11-13, the prior art fails to teach sintering the conveyed layer before transferring the conveyed layer onto the top previously built layer.  Mark teaches the deposited material can be cured as the continuous fiber is deposited, or it may be done after the continuous fiber has been deposited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742